     Case 2:18-cr-00160-CJB-DMD Document 180 Filed 10/31/19 Page 1 of 1



MINUTE ENTRY
BARBIER, J.
OCTOBER 31, 2019



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                                  CRIMINAL ACTION
VERSUS                                                    NO: 18-160
TERRY J. KNOPE, II                                        SECTION: "J"

                                    SENTENCING


COURT REPORTER: Cathy Pepper
COURTROOM DEPUTY: Gail Chauvin


PRESENT:     Julia Evans, AUSA, Risa Berkower, DOJ, for government
             Michael G. Riehlmann, for defendant

Case called at 9:49 a.m.
Government's Motion for Three-Level Decrease [169]. ORDERED: GRANTED.
Defendant's oral motion to withdraw Motion to Adjust Sentence [179].
ORDERED: GRANTED.
Defendant sentenced to counts 1, 2 and 3 of the Superseding Bill of Information.
Counts dismissed on motion of the United States as to this defendant: all remaining.
See Judgment.
The defendant was remanded.
Hearing ended at 10:16 a.m.




 JS-10:   27 min.
